COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                     FORT WORTH

                                 NO. 02-13-00275-CV


IN THE INTEREST OF J.M.W., A
MINOR CHILD




                                       ------------

             FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY

                                       ------------

                  MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

         On October 3, 2013, the court dismissed this appeal because appellant

had not paid the $175 filing fee. We subsequently granted appellant’s motion for

rehearing and abated the appeal and remanded the indigency issue to the trial

court.       The trial court sustained a timely contest to appellant’s affidavit of

indigency, and she did not challenge that ruling in this court.



         1
         See Tex. R. App. P. 47.4.
      On November 22, 2013, we notified appellant in accordance with rule of

appellate procedure 42.3(c), that we would dismiss this appeal unless the $175

filing fee was paid. See Tex. R. App. P. 42.3(c). Appellant has not paid the $175

filing fee. See Tex. R. App. P. 5, 12.1(b).

      Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2007, 2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f). Further, we deny

appellant’s “Motion for Continuance to File Brief on the Merits And Waiver of

Court Costs Due to Identity Theft and Government Complicity.”

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                   PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: January 23, 2014




      2
        See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in courts of appeals).
                                     2